STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

KRYSTAL HORTON, APPEARING NO. 2022 CW 0551
INDIVIDUALLY AND AS THE

NATURAL TUTRIX OF HER MINOR

CHILDREN, GENORI RENEE PERRY

AND UNBORN PERRY

VERSUS

WARDEN MAJOR BEN BALLARD, EX

OFFICIO WARDEN OF THE

LIVINGSTON PARISH DETENTION

CENTER; DEPUTIES JOHN DOE

AND SHERIFF JASON ARD EX AUGUST 29, 2022
OFFICIO SHERIFF OF

LIVINGSTON PARISH

 

In Re: Krystal Horton, applying for supervisory writs, 21st
Judicial District Court, Parish of Livingston, No.
172,617.

 

BEFORE : McDONALD, McCLENDON, AND HOLDRIDGE, JJ.
WRIT DISMISSED. This writ application is dismissed pursuant

to relator’s motion requesting dismissal of the writ
application.

PMc
GH

COURT OF APPEAL, FIRST CIRCUIT

A<nl)

DEPUTY CLERK OF COURT
FOR THE COURT